Opinión concurrente y disidente emitida por el
Juez Asociado Señor Rebollo López.
No obstante el hecho de que lo expresado en las partes I, II, III y IV de la sentencia emitida en el presente recurso por una mayoría de los integrantes del Tribunal no es el mejor ejemplo de juridicidad, el resultado al que se llega en las mismas es básicamente correcto; razón por la cual es-tamos de acuerdo con lo allí resuelto.
No podemos, sin embargo, brindar nuestra conformidad a lo expresado, y resuelto, en la parte V de la sentencia mayoritaria; esto es, de que es razonable, y procedente en derecho, la imposición de la suma de treinta mil dólares ($30,000), por concepto de honorarios de abogado, en el presente caso. Mucho menos podemos endosar los funda-mentos que se aducen en la sentencia mayoritaria en apoyo de dicha determinación.
No obstante tratarse de un caso de reclamación de ale-gadas horas extras trabajadas y no pagadas, de mesada por despido injustificado, del pago de vacaciones acumula-das, Bono de Navidad y licencia por enfermedad, en el cual la parte actora se acogió a los procedimientos regulados por las disposiciones de la Ley Núm. 2 de 17 de octubre de *4031961 (32 L.P.R.A. sec. 3118 et seq.), la sentencia mayorita-ria emitida funda su determinación respecto a la imposi-ción de honorarios, en primer lugar, en la existencia de “temeridad” por parte de la demandada recurrente. A esos efectos, se expresa en la sentencia mayoritaria emitida que:
No tiene razón el recurrente, por dos razones distintas. En primer lugar, ya resolvimos antes que sí hubo en este caso una conclusión tácita y justificada por parte del tribunal de instan-cia de temeridad, por razón de las múltiples prácticas dilatorias del recurrente en un procedimiento sumario como era éste. La cantidad fijada por honorarios en este caso en parte se justifica como elemento punitivo-disuasivo por la temeridad del recurrente. Vega v. Luna Torres, 126 D.P.R. 370 (1990); Fernández v. San Juan Cement Co., Inc., 118 D.P.R. 713 (1987). (Én-fasis suplido.) Sentencia, pág. 400.
Independientemente de la procedencia, y aplicación, del concepto de “temeridad” en esta clase de casos, en relación con la imposición, en casos ordinarios y corrientes, de ho-norarios de abogado por razón de temeridad este Tribunal expresó —en Corpak, Art Printing v. Ramallo Brothers, 125 D.P.R. 724 (1990)(1)— en lo pertinente que:
En consecuencia —y no obstante el hecho de que al cuantifi-car esos honorarios, los tribunales de instancia pueden tomar en consideración factores tales como la naturaleza del litigio, las cuestiones de derecho envueltas en el mismo, la cuantía en controversia, el tiempo invertido, los esfuerzos y actividad pro-fesional que hayan tenido que desplegarse, y la habilidad y re-putación de los abogados envueltos, Serrano Vda. de Cartagena v. Lugo Ramírez, 83 D.P.R. 300, 303 (1961); Pan American v. Tribunal Superior, 100 D.P.R. 413 (1972); Veve v. Municipio de Fajardo, 18 D.P.R. 770, 771 (1912)— deberá mantenerse pre-sente que el grado o intensidad de la conducta temeraria o frí-vola es el criterio ó factor determinante y crítico que tienen que tomar en consideración dichos tribunales al determinar la cuantía de los honorarios de abogado a imponerse a la parte perdidosa que ha actuado con temeridad o frivolidad, Santos Bermúdez v. Texaco P.R., Inc., 123 D.P.R. 351 (1989); factor que *404será, a su vez, el que este Tribunal, de manera principal, tomará en cuenta al decidir si los tribunales de instancia han ejercitado o no en forma correcta la discreción que a esos efectos le concede la citada Regla 44.1(d) de Procedimiento Civil. (Enfasis suplido y en el original.) Corpark, Art Printing v. Ramallo Brothers, supra, págs. 738-739.
De lo antes transcrito merece enfatizarse el hecho de que, conforme lo resuelto por este Tribunal, el factor principal, crítico y determinante al cuantificarse los honorarios de abogado en situaciones de temeridad lo es “el grado o intensidad” de la conducta temeraria o frívola. Se nos dice, en la Sentencia mayoritaria emitida, que en el presente caso procede la imposición de honorarios por temeridad por “razón de las múltiples prácticas dilatorias del recurrente en un procedimiento sumario como era éste”. Sentencia, pág. 400. Procede que uno se pregunte¿Cómo es posible que se considere temeraria a la parte demandada cuando todos las mociones de prórroga, renuncia de representación legal y asunción de nueva representación legal fueron con-cedidas por el tribunal de instancia? En otras palabras, “te concedo las prórrogas, te concedo las renuncias de repre-sentación legal y te permito las nuevas”, pero, luego “te castigo por ello”. Ello, no sabemos por qué razón, nos re-cuerda el cuento del “pescaíto”. Dicha acción judicial es in-sostenible ya que el hecho de que el foro de instancia decla-rara con lugar dichas solicitudes significa, obligatoria y necesariamente, que las mismas eran procedentes.
II
En segundo término, en la sentencia mayoritaria emi-tida se intenta justificar la suma de treinta mil dólares ($30,000) concedida por concepto de honorarios de abogado expresando que:
En segundo lugar, se equivoca también el recurrente al esti-mar lo que debe pagarse por honorarios por la labor del abo-gado de los querellantes. Aquí la imposición de honorarios se *405justifica en parte como remuneración por servicios prestados, y al determinar tal remuneración deben tomarse en cuenta no sólo las horas de trabajo rendidas sino también otros factores tales como la naturaleza y complejidad del caso; la habilidad, experiencia y reputación del abogado; la cuantía involucrada en el litigio, y otros similares. Vega v. Luna Torres, supra. Aquí el abogado de los obreros tiene casi 28 años de experiencia y ha alegado que le dedicó aproximadamente 287 horas de trabajo a este caso durante cuatro años y medio desde que asumió la re-presentación legal de los querellantes, lo que parece razonable . Además, la cuantía de la sentencia —excluyendo costas, intere-ses y honorarios— excede los $300,000. (Énfasis suplido.) Sen-tencia, págs. 400.
En este respecto, procede recordar que este es un caso que estuvo paralizado por un período de tiempo, pendiente de la resolución de la petición de quiebra de la demandada; que conforme al propio relato que hace el Tribunal en la relación de hechos a lo único que estuvo sujeto el mismo fue a las diferentes mociones de prórroga, de renuncia de representación legal y de asunción de representación, y que el mismo se decidió en rebeldía. Cabe preguntar. ¿Cómo es que el abogado de los demandantes se vio obli-gado a dedicarle al mismo la friolera de doscientos ochenta y siete (287) horas de trabajo? ¿Es ello creíble? ¿Vale la “labor” desplegada por dicho abogado en dichos menesteres la suma de treinta mil dólares ($30,000)?
h-1 f — H HH
En el caso antes mencionado de Corpak Art Printing v. Ramallo Brothers —caso más complejo que el presente— consideramos procedente la imposición de la suma de cinco mil dólares ($5,000) por concepto de honorarios de abogado a la parte perdidosa por razón de temeridad. Aquí se im-pone la suma de treinta mil dólares ($30,000) en un caso menos complicado y trabajoso.
Como hemos manifestado en ocasiones anteriores, aun cuando la consistencia en nuestras decisiones no consti-*406tuye garantía absoluta de la corrección de las mismas, dicha consistencia nos permite tener la consciencia tranquila.

(1) 90 J.T.S. 37.